Atkinson, J.
A husband and wife separated about three months after their marriage. The wife filed a petition for alimony. Upon that petition a decree was rendered, reciting that the parties had arrived at a settlement by the terms of which the husband agreed to pay the wife, in settlement of all claims which she might have against him for alimony hoth temporary and permanent, the sum of $1,200, which sum was to be “used by her in her own support, and in the support and maintenance of her unborn child, which slm is now with, should the same survive, so that the said [wife] shall have no further claim against the said defendant for alimony temporary or permanent, or for the support, maintenance, or education of said prospective child should it survive.” It was thereupon adjudged that the sum of money agreed upon, when paid, shall completely discharge the husband from any liability for the support and maintenance of the wife and any prospective child. Soon after the decree was rendered twin children were born unto his wife. Eour years thereafter the wife filed a petition under the Civil Code, § 2986, against the husband, alleging that there was a suit pending for permanent alimony for support of the children, and praying that the defendant be required to pay over to the plaintiff such sums of money as may seem proper to the court for the support of the children, together with reasonable attorneys’ fees. In bar of this stipulation the husband set up the former decree, and also prayed that he have the custody of the children. On the trial the court found *524against the plea of res ad judicata,, and awarded the custody of the children to the mother, and ordered the husband to pay twenty-five dollars per month for the support of the minor children, and counsel fees. Held:
April 15, 1914.
Temporary alimony. Before Judge Hammond. Biehmond superior court. July 10, 1913.
J. 8. •& N. M. Reynolds, for plaintiff in error.,
Isaac 8. Peebles Jr. and E. Foster Brigham, contra.
1. The right of the children to be supported by their father was not com eluded by the consent decree rendered in the alimony proceedings between the father and mother.
2. Under the pleadings and evidence there was no abuse of discretion in ordering the husband to pay the wife specified amounts for the support of the children, and attorney’s fees.
(а) In Hall v. Hall, 141 Ga. 361 (80 S. B. 992), the marriage relation, had been terminated by a. judgment of divorce.
(б) The hill of exceptions expressly waived any complaint on account of the award of the children to the mother.

Judgment affirmed.


All the Justices concur.